BAKER, C. J.
I dissent. After reading the notice of sale containing a description of the property, the name of the owner, and the amount of the taxes and costs due, the tax-collector thrice proclaimed to the bidders present: “Who will take the least portion or quantity of said block 184 and improvements, and pay the taxes and costs?” There was no response. He then offered the whole of the tract, and said: “Who will take all of said block 184 and improvements, and pay said taxes and costs?” To this the appellant responded that he would do so. Thereupon the tax-collector proclaimed to the bidders: “Lionel Jacobs [the appellant] offers to take all of said block 184 and improvements, and pay the taxes and costs. Will any person take a less quantity, and pay said taxes and costs?” There being no response, the property was sold to the appellant. These are the undisputed facts of the case. This was a compliance with the statute. . But the majority opinion holds that the statute is mandatory; that the officer was bound to designate some portion of the tract, *356less than the whole, and offer it for sale first. The statute declares: “The owner or person, in possession of any property for sale for taxes due thereon, may designate in writing to the county collector, prior to the sale, what portion of the property he wishes sold, if less than the whole, but if the owner or possessor does not, the:a the collector may designate it,” etc. Rev. Stats. Ariz., par. 2694. These terms do not imply an absolute mandate. They leave to the officer the exercise of a sound discretion. The owner may, and, if he fails, the officer may or may not, make the designation, as he. deems best. This very statute was taken from the Political Code of California, and a similar construction was put upon it by the highest tribunal in that state. The statute in force at the time the sale mentioned in. Roberts v. Chan Tin Pen, 23 Cal. 263, was made provided chat, “in ease the owner did not designate the part to be sold, then the tax-collector ‘shall’ designate; while the present statute provides that he-‘may’ designate. As this change was made by amendment, it may fairly be said that it was the irtention of the legislature to leave it to the discretion of the i ax-collector to offer part or the whole of the property, as he might think best.” Hewes v. McLellan, 80 Cal. 393, 22 Pac. 287. Where a state adopts the statute of another state, the construction of it by the highest court of that state is entitled to great weight. McIntyre v. Kamm, 12 Or. 253, 7 Pac. 27. It cannot be said to be the intention of the statute to require a vain or useless thing to be done. Here the officer diligently inquired if any bidder present would take less than the whole tract, and pay the taxes and costs, and none answered. To still require the officer to designate a less quantity than the whole, and offer it for sale first, is to demand the doing of a vain thing. There were no bidders for a less quantity. That was definitely ascertained, and hence it was useless to make the designation. The cases cited do not support the majority opinion. In Roth v. Gabbert, 123 Mo. 21, 27 S. W. 528, the court, in reciting the facts upon which the case was decided, said: “The evidence shows that no offer of sale of a less quantity than the whole tract was made; that no proposition was made to those present at the time of the sale to know if any of them would take a portion,” etc. Is that this case? Besides, the statute in Missouri is essentially different from ours: “The *357person who offers to pay the amount of taxes, special assessments, interest, and costs due on any tract or parcel of real property for the smallest portion of the same, is to be considered the purchaser. . . . The person who will pay the taxes, the special assessments, interest, and costs for the least number of front feet or inches of any lot or parcel of real property, to be taken from either side thereof, the side to be designated by the bidder at the time he offers his bid, shall be deemed the purchaser for the smallest portion of such lot or parcel of real property. ... If no person bid for a less quantity than the whole of a lot or parcel of real property, the city collector shall sell the lot or parcel of real property to any person who will take the whole of such tract, lot, or parcel óf real property and pay the taxes, special assessments, interest, and costs.” Rev. Stats. Mo. 1889, pars. 1354, 1355; Roth v. Gabbert, 123 Mo. 21, 27 S. W. 528. At a glance it will be seen that the provision existing in our statute for the designation for a less quantity than the whole by the owner or officer is not found in these Missouri statutes, and therefore the predominating question for decision in this case dees not arise under them, and Roth v. Gabbert, supra, has no application. And the same is true of the statutes under which the following case of French v. Edwards was decided, In French v. Edwards, 13 Wall. 506, there was no proposition put to the bidders to see if any one would take a less portion, and pay the taxes. No such opportunity was given to the bidders. The court said: “The deed of the sheriff does not show a compliance, in the sale- of the property, with the requirements of the statute mentioned. It does not show that the smallest quantity of the property was sold for which the purchaser would pay the judgment and costs, or that any less than the whole was offered to bidders, or that an opportunity was offered to' take any less than the entire tract, and pay the judgment and costs.” Is that this case? Furthermore, that case was decided under an imperative statute, totally different from ours. There the law was that the officer “shall only sell the smallest quantity that any purchaser will take and pay the judgment and costs.” “No more of the property shall be sold than is necessary to pay the judgment and costs.” French v. Edwards, supra. It is plain to be seen that under such statutes the question involved in this case *358could not arise. The cases cr.nd were decided upon imperative statutes materially diil'erent from the one under consideration, and upon a state of facts other than, and in. the main opposed to, the facts ! ere. The deed in this case was, in my opinion, valid, and should have been sustained. I do not think we are called upon to disregard the plain intention of this statute in order to overthrow the title, simply because it arises from a tax-sale. If the courts of this territory desire to insure the payment of just taxes, they must commence to enforce the plain provisions of the law for the sale of land for taxes. These laws are stringent, and their terms indicate the legislative intuition to meet a spirit of refinement in their interpretation w liich, in the past, has tended to render them inoperative.